Citation Nr: 0726111	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability. 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision that 
denied the benefits sought on appeal.

This claim was previously remanded by the Board in January 
2007 for the issuance of a supplemental statement of the case 
(SSOC).


FINDING OF FACT

The veteran does not have a bilateral hearing loss disability 
for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 
5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to the initial adjudication of the claim, a letter 
dated in July 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In March 2006, the veteran was provided with 
notification of disability ratings and effective date 
matters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran was also provided a SSOC in February 2007.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded VA medical examinations in October 
2004 and October 2005 to obtain an opinion as to whether his 
alleged hearing loss can be directly attributed to service; 
the October 2005 VA examination is thorough and addresses the 
dispositive issue at hand.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Additionally, the facts are not in dispute, and where, as in 
this case, the decision rests on the interpretation of the 
law, the VCAA is inapplicable.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Similarly, compliance with the VCAA is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Therefore, any deficiencies of VCAA 
notice or assistance are rendered moot.


The Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & West 
Supp. 2006).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran alleges that his current bilateral hearing loss 
is the result of noise exposure during service.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the veteran's service medical records revealed that 
upon entrance into service, the veteran's hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-5
-5
-10
LEFT
5
-5
-10
-5
-10

See Standard Form (SF) 88, July 7, 1969.  There were no 
additional complaints of hearing loss or acoustic trauma 
during service.  At separation, the veteran's hearing was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
4
5
n/a
5
LEFT
5
5
5
n/a
4

See SF 88, March 30, 1971.

A special VA ear, nose and throat examination conducted in 
June 1971 noted the veteran's bilateral external auditory 
canals patent and both tympanic membranes were intact and 
normal.  See VA examination, June 15, 1971.  A general VA 
examination in September 1974 also noted both external 
auditory canals were patent and the tympanic membranes were 
normal.  A whispered voice test revealed hearing acuity was 
15/15, bilaterally.

In sum, there is no evidence of hearing loss during active 
duty; and there is no evidence of hearing loss within one 
year of the veteran's service separation.  38 C.F.R. 
§§ 3.303, 3.307, 3.309; Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  In fact, there is no evidence of hearing 
problems for many decades after service discharge. 

A VA examination report dated in October 2004, noted that 
diagnostic and clinical testing revealed pure tone audiometry 
for both ears suggesting hearing loss for both ears.  
However, test reliability was deemed questionable.  Word 
recognition abilities were assessed using the Maryland CNC 
recorded word list.  PB max scores of 96 percent and 86 
percent were obtained for the right and left ears, 
respectively.  The examiner pointed out that the veteran had 
normal hearing on service separation and as recently as 
October 2002.  Pure tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
75
75
70
LEFT
50
50
70
70
75
It was ultimately concluded that the test results were 
conflicting, and that it was not likely that the veteran's 
hearing loss was the result of military service.

Another VA examination was conducted in October 2005 and 
rendered significantly different results from those noted in 
October 2004.  Pure tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
25
25
25
15
25

CNC word recognition scores were 96 percent for both ears.  
The examiner noted that the testing results revealed 
clinically normal hearing scores. 

As noted above, the veteran underwent audiometric testing 
during the course of an October 2004 VA compensation 
examination.  The examiner ultimately deemed the audiometric 
results both questionable and conflicting in comparison to 
earlier studies to include studies completed on service 
separation and completed in October 2002 which reflected 
normal hearing acuity.  Further, it was concluded that any 
hearing loss was not related to service.  On retesting in 
October 2005, it was established that the veteran had normal 
hearing.  Notably, the examiner did not express any doubts as 
to the validity of the audiometric studies.  The Board finds 
the October 2005 VA examination report to be more probative 
in comparison to the 2004 VA compensation examination 
findings. 

In sum, the Board finds that the claim of service connection 
must fail as current medical evidence (i.e., the October 2005 
VA compensation examination report) fails to establish that 
the veteran has a current hearing loss disability for VA 
purposes.  See Hickson, supra; see also 38 C.F.R. § 3.385 
(2006).  Further, even if the Board were to assume that the 
veteran had hearing loss, it is notable that the October 2004 
VA examiner specifically discounted an etiological link to 
military service.  Under these circumstances, the disposition 
of this claim is based on the law, and not the facts of the 
case, and the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim.  There is not an 
approximate balance of evidence.  



ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


